This cause is a companion case to the one this date decided on a $2,500 insurance policy between the same parties and under the same title and on the same insured with the same beneficiary. See ante page 327.
In the instant case, the policy is in the sum of $7,500. The application for the policy was made June 28, 1928, and the policy delivered July 11, 1928. The premiums were all paid and accepted when due. The same answers to the questions in the application, and to questions asked by the medical examiners were made as in the case of the $2,500 policy and the same issues are raised by the pleadings and evidence.
The two causes were consolidated for the purpose of taking testimony in the circuit court, under a stipulation that any evidence submitted that was common to the allegations and pleadings in each cause should be so considered by the court.
This cause was tried to the court without the intervention of a jury. The court found in favor of defendant, *Page 336 
dismissed plaintiff's complaint and entered judgment for defendant in the full amount of the policy, with interest, costs and attorney fees. Plaintiff appeals.
The reasons announced in our decision in the companion case above mentioned apply with equal force to the facts and circumstances in the instant cause. Therefore, the judgment in this cause is hereby affirmed.
RAND, C.J., BEAN and BAILEY, JJ., concur. *Page 337